The plaintiff in error, Charley Smith, was convicted at the April, 1911, term of the district court of Le Flore county on a charge of larceny of domestic animals, and his punishment fixed at imprisonment in the state penitentiary for a period of three years. The appeal was perfected in this court on the 21st day of October, 1911. The petition in error points out no specific ground for reversal, but generally alleges error in the overruling of the motion for new trial and in arrest of judgment. No briefs have been filed by counsel on behalf of the plaintiff in error, and no appearance made for oral argument. We have examined the record, and find that no constitutional right was denied the accused.
The judgment of the trial court is in all things affirmed.
DOYLE and FURMAN, JJ., concur. *Page 16